PER CURIAM:
Alejandro DeJesus Hernandez appeals a district court order denying us untimely his Rule 60(b) motion seeking reconsideration of the 1997 denial of his 28 U.S.C. § 2255 motion. We affirm because the district court was without jurisdiction to consider the motion because Hernandez had not received authorization from this court. See 28 U.S.C. § 2244 (2000). To the extent Hernandez seeks authorization, we deny the request. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.